DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/03/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claim 9 is withdrawn from the consideration due to the non-elected species.
Claims 1, 5-6, and 11 have been amended.
The amendments of claim 1 have overcome some of rejections of claims 1-8 and 10-20 under 35 U.S.C. 112(b) set forth in the last Office Action (Note: there were multiple 112(b) rejections of claims 1-8 and 10-20). 
The amendments of claim 10 regarding removal of “in particular” have overcome the rejection of claim 10 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments
Applicant argues that the subject matter of the claims recited in these rejections are no longer present in the claims. Applicant further argues that the amended claims are definite 
Respectfully, the Examiner does not agree.
The claims has been amended to replace the claim terms “with one or more substituents R5” with “or unsubstituted”. In the amended claims, the primary substituent (e.g. Ra, R3, R4, etc.) is now optionally substituted by any substituent or unsubstituted. 
Previously, the primary substituent was optionally substituted by the secondary substituent R5, wherein R5 can be further substituted by the tertiary substituent R6. Because the amended claims remove the limitation “with one or more substituents R5”, there is no limitation on the secondary substituent. As a result, the primary substituent Ra can be substituted by any substituent which is out of scope of the R5 described in the original disclosure (specification, page 4). 
For instance, a nitro group is out of scope of the secondary substituent, R5 in the original disclosure. A compound having a structure of formula I wherein Ra is a nitromethyl is out of scope of the compound of Formula I in the original disclosure; however, the amended claim allows that compound. The compound having a structure of formula I wherein Ra is a nitromethyl is not supported by the instant disclosure, rendering these claims have a new matter issue. 
A similar issue is found in the amendment regarding R6 because the amended claim has no limitation on the tertiary substituent R6 while the original disclosure limits the allowed tertiary substituent R6 (specification, page 5). 
Accordingly, new grounds of rejections under 35 U.S.C. 112(a) (i.e. new matter issue) are applied in this Office Action.
Secondly, the amendment to replace the claim terms “with one or more substituents R5” with “or unsubstituted” do not resolve the outstanding 112(b) indefiniteness issue.
In the amended claims, Ra can be C1-C40 alkyl, wherein one or more non-adjacent CH2 groups are optionally substituted by R5C=CR5. The variable R5 can be a C1-C40 alkyl. Thus, the Ra can be an alkenyl group whose a carbon backbone chain length is over C40. The amended claim 1 claims Ra can be a C2-C40 alkenyl group. It is unclear whether a compound represented by formula I of claim 1, wherein Ra is a linear or branched alkenyl group whose backbone chain length is C41 or larger can be encompassed by the claimed compound, rendering this claim indefinite. The rejections are updated. Please see the details in the rejections under 35 U.S.C. 112(b) section.
Third, the amendment of claim 1 does not resolve the issue regarding the limitation of Ra, R3, and R4 described in paragraph 21 of the last Office Action (range issue).
The amended claim 1 claims “Ra, R3, and R4 is selected from … OR5 (broad range because R5 can be C-1-C40 alkyl), …, C1-C40 alkoxy (narrow range), …” in the same claim, rendering this claim indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
The rejections are maintained.
Fourth, the amendments of claim 11 regarding removal of the claim terms “preferably” and “in particular” do not overcome the rejections of claim 11 under 35 U.S.C. 112(b) (see paragraph 36 of the last Office Action).
The amended claim still claims broad range (1-50%) and narrow range (10-30%) in the same claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
The rejections are maintained.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the first paragraph of page 15 through the last paragraph of page 19 of the reply filed 02/03/2022 regarding the rejections of claims 1-2, 4-8, 10, and 12-20 under 35 U.S.C. 103 over Lee ‘049, the rejection of claim 11 under 35 U.S.C. 103 over Lee ‘049/Lee ‘298, the rejections of claims 1-8, 10, 12-20 under 35 U.S.C. 103 over Lee ‘049/Jeon/Uoyama, and rejection of claim 11 under 35 U.S.C. 103 over Lee ‘049/Jeon/Uoyama/Lee ‘298 set forth in the Office Action of 08/04/2021 have been considered. 
Applicant argues that there is no valid reason to modify Lee ‘049 to arrive at the present claims (page 15, paragraph 3). 
Respectfully, the Examiner does not agree.
The rejections under 35 U.S.C. 103 over Lee ‘049 was applied based the exemplified compound (71) of Lee ‘049, wherein the substituents, hydrogen at R28 and R31 positions with CF3 groups (see paragraph 63 of the previous Office Action). The general formula, Chemical Formula 3 of Lee ‘049 allows the substituent group, CF3 at the substitution positions R28 and R31 of the compound of Lee ‘049 (see paragraph 57-59 of the previous Office Action). Furthermore, Lee exemplifies the CF3 group substituted at the para position with respect to the carbazole group in the example Compound (59). Therefore, the rejection was applied based on at least the rationales of MPEP 2143 (I)(A), (B), and (E) (see paragraph 64 of the previous Office Action for details).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the alleged combination of functional groups required to be combined with Lee ‘049 to arrive at the present claims can only be made with the knowledge of the invention – this is impermissible hindsight. 
Respectfully, the Examiner does not agree.
In response to applicant's argument of the improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As outlined above, the scope of the Chemical Formula 3 of Lee ‘049 encompasses the resultant compound, the Organic molecule taught by Lee ‘049 (see the structure at paragraph 65 of the last Office Action). Additionally, the specific example compounds of Lee ‘049 (Compounds (59) and (71)) show the skeletal structure and the substitution position of the substituent group CF3. Therefore, Applicant’s argument is not found to be persuasive.
In terms of the rejections over Lee ‘049/Jeon/Uoyama, there are specific motivations and suggestions by Jeon and Uoyama to modify the skeletal structure, Compound (71) of Lee ‘049 (see 113-114 and 117 of the last Office Action).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Lee ‘049 does not disclose that a further acceptor group may have influence on the PLQY value of the compound. 
Applicant’s argument is not found to be persuasive.
Applicant argues that PLQY (photoluminescence quantum yield) value is not taught by Lee ‘049; however, there is no claim to claim the PLQY value.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high PLQY value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the PLQY is one of optoelectronic properties of the claim compound. The high PLQY value is inherently obtained once the structure of compound meets the limitation of the claimed compound.
As outlined above, the compound taught by Lee ‘049 reads on the claimed compound. Thus, the high PLQY value is inherently achieved.
In terms of the rejections over Lee ‘049/Jeon/Uoyama, there are specific motivations and suggestions provided by Jeon and Uoyama to modify the skeletal structure, Compound (71) of Lee ‘049 (see 113-114 and 117 of the last Office Action).
Lee ‘049 exemplifies the skeletal structure the claimed compound (Compound (71) of Lee ‘049). The only knowledge relies upon from Jeon and Uoyama is the cyano substituent group. 
Jeon teaches a cyano group provides improved thermal stability and color purity ([006], [124]). Jeon further teaches a TADF molecule having a CN substituent has smaller energy difference between S1 and T1 states (Table 5), and the organic light emitting device comprising the TADF molecule (Example 4) provides lower driving voltage and high EQE (see paragraphs 113-114 of the last Office Action).
Uoyama teaches that the cyano groups suppress both non-radiative deactivation, and changes in the geometries of the S1 and T1 states leads to a high quantum efficiency, and changing molecular design including change of substituent groups provide highly efficiency TADF and a wide range of emission color (page 235, column 1, paragraph 2).
Thus, Jeon and Uoyama teach motivations to substitute cyano groups. The fact that Applicant has recognized another advantage (i.e. high PLQY) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that one of ordinary skill in the art could not obtain any hint from Lee ‘049 that the particular substitutional pattern, the para position of the second acceptor group with respect to the carbazole, would have a positive effect on the PLQY (page 16, paragraph 3). 
Respectfully, the Examiner does not agree.
As outlined above, the PLQY value is not claimed in any of the instant claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high PLQY value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Lee ‘049 and Jeon teaches the substitution position of the electron withdrawing group CF3 and CN.
Lee ‘049 teaches that R28 and R31 of Chemical Formula 3 of Lee ‘049 can be a CF3 group ([031]). Lee ‘049 exemplifies the substituent group, CF3 which is substituted to the para substitution position with respect to the carbazole group (Compound (59) in [070]).
Jeon exemplifies the substituent group, CN which is substituted to the para substitution position with respect to the carbazole group (Compound 100 in [125]).
Therefore, the particular substitutional pattern has been taught by Lee ‘049 and Jeon.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the presently claimed invention has an unexpected technical effect of improved PLQY values over Lee ‘049, whether or not combined with Jeon, Uoyama, and Lee ‘298. Applicant filed a Declaration of 02/03/2022 written by the inventor of the instant application, Danz.
In the arguments and the Declaration, Applicant shows the low PLQY value of comparative Compound 11 of WO 2017/005699.
However, none of outstanding rejections refers to the Compound 11 or the reference, WO 2017/005699. Furthermore, Compound 11 has multiple differences in structure as compared with the claimed compound. For example, there is no triazine group, and there are only two phenyl groups in Compound 11 while the claimed compound of Formula 1 having three phenyl ring substituted to the central triazine ring. A difference in structure between two compounds causes difference in the optoelectronic properties of those compounds including the PLQY value. It is expected that there is difference in the PLQY values in the compounds having different structures. Therefore, it is unclear whether the higher PLQY value of the claimed compound as compared to the comparative Compound 11 is unexpected. Applicant’s argument is not found to be persuasive.
In the arguments and the Declaration, Applicant shows the lower PLQY value of comparative Compound 67 of Lee ‘049 (PLQY value 69 %) as compared with Example 1 (PLQY value 80 %) or Example 2 (PLQY value 79 %).
It appears that the Declaration does not include the description of the structure of Example 2. The Examiner refers to the molecular structure of the Example 2 of the instant specification (page 57).

    PNG
    media_image1.png
    336
    762
    media_image1.png
    Greyscale

First of all, the teaching of Lee ‘049 in view of Jeon and Uoyama is directed to the compound of Example 1. Jeon and Uoyama teach the benefits of the CN groups which are different from the advantage that Applicant argues (i.e. high PLQY). 
Jeon teaches a cyano group provides improved thermal stability and color purity ([006], [124]). Jeon further teaches a TADF molecule having a CN substituent has smaller energy difference between S1 and T1 states (Table 5), and the organic light emitting device comprising the TADF molecule (Example 4) provides lower driving voltage and high EQE (see paragraphs 113-114 of the last Office Action).
Uoyama teaches that the cyano groups suppress both non-radiative deactivation, and changes in the geometries of the S1 and T1 states leads to a high quantum efficiency, and changing molecular design including change of substituent groups provide highly efficiency TADF and a wide range of emission color (page 235, column 1, paragraph 2).
That is, the prior arts teach the benefits including improved thermal stability, improved color purity, smaller energy difference between S1 and T1 states, suppressed non-radiative deactivation, high quantum efficiency, and a wide range of emission color. It would have been obvious for one of ordinary skills in the art to modify the Compound (67) of Lee ‘049 to add cyano groups to obtain the benefits taught by Jeon and Uoyama. 
Furthermore, the fact that Applicant has recognized another advantage (i.e. high PLQY) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the high PLQY value is of greater significance than the benefits taught by the prior arts.
Secondly, the PLQY values of the inventive compounds are only 16% or below higher than the comparative compound. It appears that Applicant does not provide any detailed information on what the single presented value of PLQY stands for. For instance, it is unclear whether each PLQY value represents a single measurement or an average of multiple measurements. If the single value represents an average, it is also unclear what the error range of the measurements is. It is Applicant’s burden to establish the difference up to 16% in PLQY is both statistically and practically significant.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex 
Third, in the specification, it appears that quality assurance was conducted by obtaining PLQY of a standard material, anthracene (page 55); however, it appears that the result of the quality assurance has not been provided. It is unclear what the accuracy of the photoluminescence quantum yield measurements or protocols was.
Fourth, the specification shows how the photoluminescence quantum yield was calculated (item no. 3 of the 2nd paragraph of page 55), as shown below.

    PNG
    media_image2.png
    97
    743
    media_image2.png
    Greyscale

In the equation, the PL quantum yield (ΦPL) is equal to nphoton, emitted/nphoton, absorbed, which is fundamentally correct and known in the art as evidenced by Mello et al. (see Equation (1) on page 230; John C. de Mello et al. “An improved experimental determination of external photoluminescence quantum efficiency” Adv. Mater. 1997, vol. 9, page 230-232). However, it is unclear how the last part of the Applicant’s equation has been derived from the fundamental equation. It appears that there is no description on how the last part of the equation was derived, or there is no disclosure of the source or reference of the equation. For instance, Mello evidences that the PL quantum yield can be measured by three experiments (Fig. 1) and followed by the calculation using Equation (8) of Mello (page 231). However, it appears that the last part of the Applicant’s equation of the instant specification is not simply derived from the known PLQY 
Additionally, it is also unclear which measurement values have been applied to the equation to finally obtain the exhibited PLQY values. For instance, the Applicant’s equation requires the intensities of emitted and absorbed light of the reference material (i.e. the denominator of the last part of the equation), but there is no description on what the reference is in the specification. 
Because it is unclear whether the equation is valid and/or it is unclear whether the measured values were properly input in the equation, it is unclear whether the exhibited PLQY values represent the actual photoluminescence quantum yield of the materials.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the presently claimed invention provides an unexpected and surprising results of improved life time T80 at 500 cd/m2 of OLEDs with the molecules of the presently claimed invention. Applicant filed a Declaration of 02/03/2022 written by the inventor of the instant application, Danz.
In the arguments and the Declaration, Applicant shows the low LT80 value of comparative Compound 11 of WO 2017/005699 (COLED2 in Appendix B of the Declaration).
However, none of outstanding rejections refers to the Compound 11 or the reference, WO 2017/005699. Furthermore, Compound 11 has multiple differences in structure as compared with the claimed compound. For example, there is no triazine group, and there are only two phenyl groups in Compound 11 while the claimed compound of Formula 1 having three phenyl ring substituted to the central triazine ring. A difference in structure between two compounds causes 2 of the OLED device comprising the compounds. It is expected that there is difference in the life time values in the OLED devices comprising the compounds having different structures. Therefore, it is unclear whether the higher life time value of the claimed device as compared to the comparative device comprising the comparative Compound 11 is unexpected. Applicant’s argument is not found to be persuasive.
In the arguments and the Declaration, Applicant shows the lower LT80 value at 500 cd/m2 of the OLED comprising the comparative Compound 67 of Lee ‘049 (COLED1 - 5.8 hours) as compared with that of the inventive device comprising Example 1 compound (OLED1 – 2678.3 hours) or Example 2 compound (OLED2 – 7654.7 hours).
First, Applicant argues unexpectedly long lifetime of the inventive device; however, the Declaration only provides the LT80 values at 500 cd/m2, not the actual life time of the device. Without the relationship between the LT80 value at 500 cd/m2 and the actual life time of the device, the unexpected result cannot be evaluated.
Second, the rejections of claims 1-2, 4-8, 10, and 12-20 under 35 U.S.C. 103 over Lee ‘049, the rejection of claim 11 under 35 U.S.C. 103 over Lee ‘049/Lee ‘298 relies upon the compound having CF3 groups (see the Organic molecule taught by Lee ‘049 in paragraph 65 of the last Office Action). There is no unexpected life time data provided for the compound having CF3. The device claims 12-20 are dependent from claim 1 wherein V can be CF3. Thus, the unexpected life time result is not commensurate in scope with claims 12-20.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Third, the unexpected LT80 values at 500 cd/m2 compares the properties of devices not the properties of compounds. Some of the claims (i.e. claims 1-11) claims compounds. 2 is not commensurate in scope with the claims 1-11.
Fourth, the unexpected result relies upon a single LT80 value at 500 cd/m2 for each device. It is unclear whether each LT80 value at 500 cd/m2 represents a single measurement or an average of multiple measurements. If the single value represents an average, it is also unclear what the error range of the measurements is. It is Applicant’s burden to establish the difference in LT80 values at 500 cd/m2 is both statistically and practically significant.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Fifth, there are multiple differences between COLED1 and OLED1. The comparative device, COLED1 comprises Compound 67 of Lee and 40 nm thick HTL1 layer. The inventive device, OLED 1 comprises Example 1 compound and 50 nm thick HTL1 layer. It is unclear whether the large LT80 value at 500 cd/m2
Sixth, the large LT80 value at 500 cd/m2 has been demonstrated only for a specific device structure (i.e. layer structure, layer thickness, etc.), a specific combination of materials in each layer, and a specific concentration and/or mixing ratio of the materials used in each layer, while the instant claims do not claim the specific device structure, specific materials used in each layer, and specific concentration and/or mixing ratio. Thus, the unexpected LT80 value at 500 cd/m2 is not commensurate in scope with the instant claims.
For example, the prior arts teach various host materials can be used to make the organic light emitting device ([077] in Lee ‘049). The unexpected result data is only demonstrated for specific host material of mCP. None of claims specifically claim the host material of mCP. Thus, the unexpected result is not commensurate in scope with the claims. 
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-8, and 10-20, drawn to  an organic molecule, a composition comprising the organic molecule, an optoelectronic device comprising the organic molecule, and a method to make the optoelectronic device) and Species A (an organic molecule comprising a first chemical moiety comprising a structure of Formula I and two second chemical moieties, wherein Z is at each occurrence independently from another selected from the group consisting of a direct bond), in the reply filed on 6/24/2021 is acknowledged. 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites “Ra, R3, and R4 is … selected … C1-C40-alkyl, which is optionally substituted or unsubstituted, …” 
As written, there is no limitation on which secondary substituent and which tertiary substituent are substitutable to the substituent at the position Ra, R3, or R4 in claim 1. 
The instant specification discloses that Ra, R3, and R4 can be further substituted with one or more substituent R5, and R5 is selected from the group consisting of: hydrogen, deuterium, N(R6)2, OR6, Si(R6)3, B(OR6)2, OSO2R6, CF3, CN, F, Br, I, C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl,  …, C6-C60-aryl, … C3-C57
The primary substituent Ra can be substituted by any substituent which is out of scope of R5 described in the original disclosure (pages 4-5). For instance, a nitro group is out of scope of the secondary substituent R5 in the original disclosure. A compound having a structure of formula I wherein Ra is a nitromethyl is out of scope of the compound of Formula I in the original disclosure; however, the compound reads on all the limitations of the amended claim. The compound having a structure of formula I wherein Ra is a nitromethyl is not supported by the instant disclosure. 
Therefore, the amendment of claim 1 is not supported by the instant disclosure and new matter. Applicant is required to cancel the new matter in the reply to this Office Action.
Similarly, there is no limitation on which tertiary substituent R6 is substitutable to the R5 in claim 1. As written any substituent can be substituted to R5, which is out of scope of R6 of the original disclosure such that it is new matter.
Regarding claims 2-8 and 10-20, claims 2-8 and 10-20 are rejected due to the dependency from claim 1.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 5-6, Applicant recites “Rb is … selected … C1-C40
As written, there is no limitation on which secondary substituent is substitutable to the substituent at the position Rb in claim 1.
The instant specification discloses that Rb can be further substituted with one or more substituent R5, and R5 is selected from the group consisting of: hydrogen, deuterium, N(R6)2, OR6, Si(R6)3, B(OR6)2, OSO2R6, CF3, CN, F, Br, I, C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl,  …, C6-C60-aryl, … C3-C57 heteroaryl” (pages 4-5).
The primary substituent Rb can be substituted by any substituent which is out of scope of R5 described in the original disclosure (pages 4-5). For instance, a nitro group is out of scope of the secondary substituent R5 in the original disclosure. A compound having a structure of Formula IIb or IIc wherein Rb is a nitromethyl is out of scope of the compound of Formula IIb or IIc in the original disclosure; however, the compound reads on all the limitations of the amended claim. The compound having a structure of Formula IIb or IIc wherein Ra is a nitromethyl is not supported by the instant disclosure. 
Therefore, the amendment of claim 1 is not supported by the instant disclosure and new matter. Applicant is required to cancel the new matter in the reply to this Office Action.
Similarly, there is no limitation on which tertiary substituent R6 is substitutable to the R5 in claim 1. As written any substituent can be substituted to R5, which is out of scope of R6 of the original disclosure such that it is new matter.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims that primary substituents, “Ra, R3, and R4 is … selected from … C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl, …” One or more non-adjacent CH2-groups of each of these primary substituents is optionally substituted by R5C=CR5, wherein the secondary substituent R5 can be “C1-C40-alkyl, … C2-C40-alkenyl, … C2-C40-alkynyl, …” One or more non-adjacent CH2-groups of each of these secondary substituents is optionally substituted by R6C=CR6, wherein the tertiary substituent R6 can be “C1-C5-alkyl, … C2-C5-alkenyl, … C2-C5-alkynyl, …”
The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, if the primary substituent, Ra is selected a linear C40 alkyl (i.e. –C40H81), and the 39th and the 40th carbons are substituted by R5C=CR5, wherein the secondary R5 is a linear C40 alkyl, the resultant substituent Ra becomes a linear C80 alkenyl (i.e. –C80H159), wherein the number of carbons of the carbon backbone chain of the linear C80 alkenyl exceeds the carbon number range of either C1-C40 alkyl or C2-C40 alkenyl group that the Applicant initially set forth as the Ra group. 

    PNG
    media_image3.png
    251
    766
    media_image3.png
    Greyscale

It is unclear whether Ra, R3, or R4 can be allowed to be a linear C80 alkenyl group. It is unclear how a C1-C40 alkyl or C2-C40 alkenyl group includes a linear C41-C85 alkenyl group, rendering this claim indefinite. 
A linear C80 alkenyl is not known as a C40 alkyl substituted with a C40 alkenyl (similarly as propenyl is not known as methyl-substituted ethenyl), but it is just a linear C80 alkenyl which is not within the limitation of a substituted C1-C40 alkyl or a substituted C2-C40 alkenyl.
It is noted that the indefiniteness is not limited to the example wherein the secondary substituent group (i.e. R5) is substituted at the terminal carbon of the primary substituent group (i.e. Ra). When the number of carbon atoms of the main backbone chain of a branched alkenyl group exceeds 40, the resultant alkenyl group is indefinite because it is unclear whether the branched alkenyl group having the backbone chain length being larger than 40 is within the limitation of the primary substituent group which is a C1-C40 alkyl or a C2-C40 alkenyl.
Furthermore, this indefiniteness is not limited to both secondary and third substituent groups being selected alkyl groups. When a linear or a branched alkyl group wherein one or more of non-adjacent CH2 group is substituted by R5C=CR5, and the R5 is selected to be alkenyl or alkynyl group, the resultant compound can be an alkenyl or an alkynyl group wherein the number of carbon atoms of the main backbone chain exceeds the limitation of a C2-C40 alkenyl or a C2-C40 alkynyl depending on the substitution position of the secondary or third substituent. 
For the purpose of prosecution, the Examiner interprets the limitation to mean that Ra, R3, and R4 is … selected from … C1-C40 alkyl, … C2-C40 alkenyl, … C2-C40 alkynyl, wherein one or more of non-adjacent CH2 group is substituted by R5C=CR5, … R5 is … selected from … C1-C40 alkyl, … C2-C40 alkenyl, … C2-C40 alkynyl, wherein one or more of non-adjacent CH2 group is substituted by R6C=CR6, … R6 is … selected from … C1-C5 alkyl, … C2-C5 alkenyl, … C2-C5 a, R3, and R4 is the C1-C40 alkyl, C1-C40-alkoxy, C1-C40-thioalkoxy, C2-C40-alkenyl, or C2-C40 alkynyl, the longest carbon backbone chain of the C1-C40 alkyl, C1-C40-alkoxy, C1-C40-thioalkoxy, C2-C40-alkenyl, or C2-C40 alkynyl is same or less than 40.
Regarding claims 2-8 and 10-20, claims 2-8 and 10-20 are rejected due to the dependency from claim 1.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant claims that Rb is … selected from … C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl, …, wherein one or more non-adjacent CH2-groups of each of these primary substituents is optionally substituted by R5C=CR5, wherein the secondary substituent R5 can be “C1-C40-alkyl, … C2-C40-alkenyl, … C2-C40-alkynyl, …” One or more non-adjacent CH2-groups of each of these secondary substituents is optionally substituted by R6C=CR6, wherein the tertiary substituent R6 can be “C1-C5-alkyl, … C2-C5-alkenyl, … C2-C5-alkynyl, …”
For the same reason applied to claim 1 above, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Rb is … selected from … C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl, wherein one or more non-adjacent CH2-groups of each of these primary substituents is optionally substituted by R5C=CR5, … R5 is … selected from … C1-C40 alkyl, … C2-C40 alkenyl, … C2-C40 alkynyl, wherein one or more of non-adjacent CH2 group is substituted 6C=CR6, … R6 is … selected from … C1-C5 alkyl, … C2-C5 alkenyl, … C2-C5 alkynyl, provided when Rb is the C1-C40 alkyl, C1-C40-alkoxy, C1-C40-thioalkoxy, C2-C40-alkenyl, or C2-C40 alkynyl, the longest carbon backbone chain of the C1-C40 alkyl, C1-C40-alkoxy, C1-C40-thioalkoxy, C2-C40-alkenyl, or C2-C40 alkynyl is same or less than 40.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, Applicant claims that Rb is … selected from … C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl, …, wherein one or more non-adjacent CH2-groups of each of these primary substituents is optionally substituted by R5C=CR5, wherein the secondary substituent R5 can be “C1-C40-alkyl, … C2-C40-alkenyl, … C2-C40-alkynyl, …” One or more non-adjacent CH2-groups of each of these secondary substituents is optionally substituted by R6C=CR6, wherein the tertiary substituent R6 can be “C1-C5-alkyl, … C2-C5-alkenyl, … C2-C5-alkynyl, …”
For the same reason applied to claim 1 above, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that Rb is … selected from … C1-C40 alkyl, …, C1-C40-alkoxy, …, C1-C40-thioalkoxy, …, C2-C40-alkenyl, … C2-C40 alkynyl, wherein one or more non-adjacent CH2-groups of each of these primary substituents is optionally substituted by R5C=CR5, … R5 is … selected from … C1-C40 alkyl, … C2-C40 alkenyl, … C2-C40 alkynyl, wherein one or more of non-adjacent CH2 group is substituted by R6C=CR6, … R6 is … selected from … C1-C5 alkyl, … C2-C5 alkenyl, … C2-C5 alkynyl, b is the C1-C40 alkyl, C1-C40-alkoxy, C1-C40-thioalkoxy, C2-C40-alkenyl, or C2-C40 alkynyl, the longest carbon backbone chain of the C1-C40 alkyl, C1-C40-alkoxy, C1-C40-thioalkoxy, C2-C40-alkenyl, or C2-C40 alkynyl is same or less than 40.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant recites “(i) 1-50 % by weight, or 5-40 % by weight, or 10-30 % by weight, of one organic molecule according to the invention”.
There are multiple organic molecules claimed in the invention. It is unclear which organic molecule is required to be the part of the claimed composition with the claimed weight ratio of claim 11, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean “one organic molecule according to claim 1”.
Secondly, Applicant claims multiple ranges in the same claim. 
Applicant recites “(i) 1-50 % by weight (broad range), or 5-40 % by weight (narrow range), or 10-30 % by weight (narrow range)”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
For the purpose of prosecution, the Examiner interprets the limitation wherein only the broad range is considered. Specifically,  
“A composition, comprising: 
(i)    1-50 % by weight, of one organic molecule according to claim 1;
(ii)    5-98 % by weight, of one host compound H;
(iii)    1-30 % by weight, of at least one further emitter molecule with a structure differing from the structure of the organic molecule according to claim 1: and
(iv)    optionally, 0-94 % by weight, of at least one further host compound D with a structure differing from the structure of the organic molecules according to claim 1 
(v)    optionally, 0-94 % by weight, of a solvent.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0123049 A1, hereafter Lee '049).
Regarding claims 1-2 and 4-7, Lee '049 discloses a thermally activated delayed fluorescent (TADF) organic molecule used as the luminescent emitter or host of the light emitting layer of an organic light-emitting diode ([026]; [072]-[074]; Fig. 1; [076]).
Lee '049 exemplifies an organic light-emitting diode comprising a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (Compound 1), and a cathode ([155]-[157]), wherein the organic light-emitting diode is an optoelectronic device, the device is produced by a method comprising vacuum evaporation, and the light emitting layer material of the device is deposited using vacuum evaporation method (“co-evaporated” in [156]).
Lee '049 discloses the TADF organic material having general structure represented by Chemical Formula 3 ([028]-[031]) as shown below.

    PNG
    media_image4.png
    232
    626
    media_image4.png
    Greyscale
, 
Wherein R3 and R4, and R5 and R6 can be combined together to form a substituted or unsubstituted heterocyclic or heteroaryl group; R22-R45 can be each independently hydrogen, a halogen, or a substituted or unsubstituted C1-C3 alkyl, or F-substituted C1-C3 alkyl group; the –NR3R4 and –NR5R6 groups can be each carbazole group (A9 in [032]), wherein Sub1 and Sub 2 can be hydrogen, a substituted or unsubstituted C1-C9 alkyl group or a substituted or unsubstituted C6-C30 aryl group ([036]).
Lee '049 exemplifies the TADF organic molecules (Compounds (59) and (71) in [070]), as shown below.

    PNG
    media_image5.png
    363
    791
    media_image5.png
    Greyscale

The Compound (71) of Lee '049 does not have a substituent –CF3 at R28 and R31 positions of the Chemical Formula 3 of Lee '049 (corresponding to the substitution position V of Applicant’s Formula 1 of claim 1); however, Lee '049 does teach R28 and R31 can be a F-substituted C1-C3 alkyl group. Furthermore, Lee '049 exemplifies a CF3 group substituted to the benzene ring between the carbazole and triazine ring at the para position of the carbazole group (i.e. opposite substitution position of the carbazole; see the figure above right).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (71) of Lee '049 by substituting the hydrogen atom substituted at R28 and R31 positions with CF3 groups, as taught by Lee '049.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both hydrogen and an F-substituted C1-C3 alkyl group are listed substituent groups at R28 and R31 substitution positions of Chemical Formula (3) of Lee '049. Lee '049 exemplifies a specific substituent group CF3 at the specific substitution position which is the benzene ring between the carbazole and the triazole and at the opposite substitution location of the carbazole ring (i.e. substitution positions V is opposite substitution location of the substitution position W of Applicant’s Formula I). Thus the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, there are finite number of exemplified substituent groups including methyl, phenyl, CF3, and F at that substitution position (see example compounds in [070]). The choice of the substituent group CF3 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been 
The modification provides the following organic molecule. 

    PNG
    media_image6.png
    263
    653
    media_image6.png
    Greyscale

The organic molecule taught by Lee '049 has identical structure as Applicant’s formula I of claim 1 wherein W is the bond linking the first chemical moiety to one of the two second chemical moieties; V is each CF3; Z is each direct bond; RI is each hydrogen; R11-R15 are each hydrogen; Ra, R3, and R4 are each hydrogen or C1-C40 alkyl (methyl), meeting all the limitations of claims 1-2 and 4-7.
Regarding claim 8, the organic molecule taught by Lee '049 reads on all the features of claims 1-2 and 4-7, as outlined above.
The organic molecule taught by Lee '049 has methyl-substituted carbazole groups, which does not meet the limitation of claim 8; however, Lee '049 does teach that R3 and R4 can be combined to form a substituted heterocyclic group, and R5 and R6
Lee '049 exemplifies an organic molecule (Compound (68) in [070]) wherein both carbazole groups are substituted with hydrogen at position 3 of each carbazole and phenyl at position 6 of each carbazole.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic molecule taught by Lee '049 by substituting the methyl group substituted at position 3 of each carbazole groups with hydrogen and substituting methyl group substituted at position 6 of each carbazole groups with phenyl, as taught by Lee '049.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, hydrogen, methyl, and phenyl are known substituent groups at the substitution positions 3 and 6 of each carbazole group. Lee '049 exemplifies a specific substituent group of hydrogen and phenyl at the specific substitution positions 3 and 6 of each carbazole, respectively. Thus the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, there are finite number of exemplified substituent groups at that substitution positions 3 and 6 of carbazole (see example compounds in [070]). The choice of the substituents hydrogen and phenyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The modification provides the organic molecule taught by Lee '049 (2) as shown below.

    PNG
    media_image7.png
    283
    699
    media_image7.png
    Greyscale
, 
The organic molecule taught by Lee '049 (2), wherein Rb is Ph, meeting all the limitations of claim 8.
Regarding claims 12-17, the organic molecule taught by Lee '049 reads on all the features of claims 1-2 and 4-7, as outlined above.
Lee '049 does not exemplify a specific organic light-emitting diode comprising the organic molecule taught by Lee '049; however, Lee '049 does teach that the TADF organic molecule represented by Chemical Formula 1 of Lee '049 can be used as the luminescent emitter or host of the light emitting layer of an organic light-emitting diode ([026]; [072]-[074]; Fig. 1; [076]).
Lee '049 exemplifies an organic light-emitting diode comprising a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (Compound 1), and a cathode ([155]-[157]), wherein the organic light-emitting diode is an optoelectronic device, the device is produced by a method comprising vacuum evaporation, and the light emitting layer material of the device is deposited using vacuum evaporation method (“co-evaporated” in [156]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic molecule taught by Lee '049 by substituting 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Organic molecule taught by Lee '049 and Compound (1) of Lee '049 are both subspecies of Chemical Formula 1 of Lee '049. Lee '049 teaches the organic molecules represented by Chemical Formula 1 of Lee '049 can be used as the luminescent emitter of an organic light emitting diode. The substitution of Compound (1) with the organic molecule taught by Lee '049 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
 The modification also provides an organic light-emitting diode comprising a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (the organic molecule taught by Lee '049), and a cathode, wherein the organic light-emitting diode is an optoelectronic device, the device is produced by a method comprising vacuum evaporation, and the light emitting layer of the device is deposited using vacuum evaporation method, meeting all the limitations of claims 12-17.
Regarding claims 10 and 18-20, the organic molecule taught by Lee '049 reads on all the features of claims 1-2 and 4-7, as outlined above. The optoelectronic device taught by Lee '049 reads on all the features of claims 12-17, as outlined above.
The optoelectronic device comprises a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (the organic molecule taught by Lee 
The light emitting layer material of the optoelectronic device taught by Lee '049 is a composition comprising an emitter (the organic molecule taught by Lee '049) and one host material (mCP) which differs from the organic molecule taught by Lee '049, meeting all the limitations of claims 10 and 19.
The optoelectronic device comprises an organic molecule (the organic molecule taught by Lee '049), meeting all the limitations of claim 18.
The optoelectronic device is produced by a method comprising vacuum evaporation method, wherein the composition taught by Lee '049 (the organic molecule taught by Lee '049 and mCP) is deposited by the vacuum evaporation method, meeting all the limitations of claim 20.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0123049 A1) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee ‘298).
Regarding claim 11, the organic molecule taught by Lee '049 reads on all the features of claim 1-2 and 4-7, as outlined above. 
Lee '049 does not exemplify a specific composition comprising the organic molecule of Lee ‘049 used as one of hosts of the composition which includes three different materials; however, Lee '049 does teach that the TADF organic molecule represented by Chemical Formula 1 of Lee '049 can be used as the host material of the light emitting layer of an organic light-emitting diode ([026]). The organic molecule taught by Lee ‘049 is a subspecies of Chemical 
Lee ‘298 discloses an organic light-emitting diode wherein the light emitting layer of the device comprises two hosts and one phosphorescent dopant (Abstract).
Lee ‘298 teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee ‘298 further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). 
 Lee ‘298 exemplifies an organic light emitting diode ([069]-[071]; “Example 2” in Table 1) wherein the light emitting layer comprises 5 weight% phosphorescent dopant (Ir(pq)2acac), 47.5 weight% first host compound (CBP), and 47.5% second host compound (Balq).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic molecule taught by Lee '049 by using the molecule as the second host materials of the organic light-emitting diode of Lee ‘298, as taught by Lee '298.
The motivation for doing so would have been provided the organic light emitting device with suppressed crystallization and improved device efficiency, based on teaching of Lee ‘298.
Furthermore, Lee ‘049 teaches the organic molecule taught by Lee ‘049 can be used as host material of an organic light emitting diode. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See 
The modification provides an organic light emitting diode wherein the light emitting layer comprises 5 weight% phosphorescent dopant (Ir(pq)2acac), 47.5 weight% first host compound (CBP), and 47.5% second host compound (the organic molecule taught by Lee ‘049).
The light emitting layer material of the device is equated with the composition comprising (i) 1-50% by weight of one organic molecule according to claim 1 (47.5 weight% the organic molecule taught by Lee ‘049), (ii) 5-98 % by weight of one host compound H (47.5 weight% CBP), and (iii) 1-30% by weight of at least one further emitter molecule with a structure differing from the structure of the organic molecule according to claim 1 (5 weight% Ir(pq)2acac), meeting all the limitations of claim 11. 

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0123049 A1) in view of Jeon et al. (US 2017/0352816 A1, hereafter Jeon) and Uoyama et al. (“Highly efficient organic light-emitting diodes from delayed fluorescence”, Nature, 2012, vol. 492, page 234-240, hereafter Uoyama).
Regarding claims 1-8 and 12-17, Lee '049 discloses a thermally activated delayed fluorescent (TADF) organic molecule used as the luminescent emitter or host of the light emitting layer of an organic light-emitting diode ([026]; [072]-[074]; Fig. 1; [076]).
Lee '049 exemplifies an organic light-emitting diode comprising a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (Compound (1)), and a cathode ([155]-[157]), wherein the organic light-emitting diode is an optoelectronic device, the device is produced by a method comprising vacuum evaporation, and the light emitting layer material of the device is deposited using vacuum evaporation method (“co-evaporated” in [156]).
Lee '049 does not exemplify a specific organic light-emitting diode comprising the Compound (71) of Lee '049; however, Lee '049 does teach that the TADF organic molecule represented by Chemical Formula 1 of Lee '049 can be used as the luminescent emitter or host of the light emitting layer of an organic light-emitting diode ([026]; [072]-[074]; Fig. 1; [076]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic molecule taught by Lee '049 by substituting the Compound (1) of the organic light-emitting diode of Lee '049 with the Compound (71) of Lee ‘049.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds (1) and (71) are example compounds represented by Chemical Formula 1 of Lee ‘049. The substitution of Compound (1) with Compound (71) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
 The modification also provides an organic light-emitting diode comprising a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (Compound (71) of Lee '049), and a cathode, wherein the organic light-emitting diode is an optoelectronic device, the device is produced by a method comprising vacuum evaporation, and the light emitting layer of the device is deposited using vacuum evaporation method.
Lee '049 discloses the TADF organic material having general structure represented by Chemical Formula 3 ([028]-[031]) as shown below.

    PNG
    media_image4.png
    232
    626
    media_image4.png
    Greyscale
, 
Wherein R3 and R4, and R5 and R6 can be combined together to form a substituted or unsubstituted heterocyclic or heteroaryl group; R22-R45 can be each independently hydrogen, a halogen, or a substituted or unsubstituted C1-C3 alkyl, or F-substituted C1-C3 alkyl group; the –NR3R4 and –NR5R6 groups can be each carbazole group (A9 in [032]), wherein Sub1 and Sub 2 can be hydrogen, a substituted or unsubstituted C1-C9 alkyl group or a substituted or unsubstituted C6-C30 aryl group ([036]).
Lee '049 exemplifies the TADF organic molecules (Compounds (71) and (68) in [070]), as shown below.

    PNG
    media_image8.png
    299
    878
    media_image8.png
    Greyscale

The Compounds (71) and (68) of Lee '049 do not have substituent CN at the substitution position V of Applicant’s Formula 1 of claim 1. 
Jeon discloses a TADF organic molecule used as the luminescent emitter of the light emitting layer of an organic light emitting diode (Abstract).
Jeon teaches that introduction of a cyano group leads to improved thermal stability and color purity of the TADF organic molecule such that the organic light-emitting diode including the TADF organic molecule provides stable emission spectrum ([006], [124]). 
Jeon further teaches that a TADF organic molecule having a CN substituent (Compound 17) has smaller energy difference between singlet state (S1) and triplet state (T1) (Table 5), and the organic light emitting device comprising the TADF organic molecule (Example 4) provides lower driving voltage and higher EQE, compared to the comparative compound (Compound B) and the device comprising the comparative compound (Comparative Example 2) ([342]-[343], Tables 5-6). 
Jeon exemplifies a TADF organic molecule wherein the CN group substituted at the benzene ring between carbazole and triazine and located at the opposite side of the carbazole group (Compound 100 in [125]).
Furthermore, Uoyama discloses a TADF emitter comprising benzene substituted by carbazole and cyano groups (carbazolyl dicyanobenzene (CDCB) in Fig. 1, page 235, column 1, paragraph 2).
Uoyama teaches that the cyano groups suppress both non-radiative deactivation, and changes in the geometries of the S1 and T1 states leads to a high quantum efficiency, and changing molecular design including change of substituent groups provide highly efficiency TADF and a wide range of emission color (page 235, column 1, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (71) (and Compound (68)) of Lee '049 by substituting the hydrogen atom substituted at R28 and R31 positions of Chemical Formula 3 of Lee ‘049 (corresponding to the substituent V of Applicant’s Formula 1 of claim 1) with CN, as taught by Jeon and Uoyama.
The motivation for doing so would have provided improved thermal stability and color purity of the TADF organic molecule and provided the organic light-emitting diode including the TADF organic molecule with stable emission spectrum, lower driving voltage and higher EQE, as taught by Jeon, and also suppressed non-radiative deactivation and changes in the geometries of the S1 and T1 leading to a high quantum efficiency, taught by Uoyama. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The modification provides the following organic molecules. 

    PNG
    media_image9.png
    258
    771
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    283
    817
    media_image10.png
    Greyscale

The organic molecule of Lee '049 as modified by Jeon and Uoyama (1) has identical structure as Applicant’s formula I of claim 1 wherein W is the bond linking the first chemical moiety to one of the two second chemical moieties; V is each CN; Z is each direct bond; RI is each hydrogen; R11-R15 are each hydrogen; Ra, R3, and R4 are each hydrogen or C1-C40 alkyl (methyl), meeting all the limitations of claims 1-7.
The organic molecule of Lee '049 as modified by Jeon and Uoyama (2) has identical structure as Applicant’s formula I of claim 1 wherein W is the bond linking the first chemical moiety to one of the two second chemical moieties; V is each CN; Z is each direct bond; RI is each hydrogen; R11-R15 are each hydrogen; Ra, R3, and R4 are each hydrogen or C6-C60 aryl (phenyl), meeting all the limitations of claims 1-6 and 8.
The modification also provides an organic light-emitting diode of Lee ‘049 as modified by Jeon and Uoyama comprising a substrate (glass), an anode (ITO), a light-emitting layer claims 12-17.
Regarding claims 10 and 18-20, the organic molecule of Lee '049 as modified by Jeon and Uoyama (1) reads on all the features of claims 1-7, as outlined above. The optoelectronic device of Lee '049 as modified by Jeon and Uoyama reads on all the features of claims 12-17, as outlined above.
The optoelectronic device comprises a substrate (glass), an anode (ITO), a light-emitting layer comprising a host (mCP) and 5% luminescent emitter (the organic molecule of Lee '049 as modified by Jeon and Uoyama (1)), and a cathode, wherein the organic light-emitting diode is an optoelectronic device, the device is produced by a method comprising vacuum evaporation, and the light emitting layer of the device is deposited using vacuum evaporation method.
The light emitting layer material of the optoelectronic device of Lee '049 as modified by Jeon and Uoyama is a composition comprising an emitter (the organic molecule of Lee '049 as modified by Jeon and Uoyama(1)) and one host material (mCP) which differs from the organic molecule of Lee '049 as modified by Jeon and Uoyama (1), meeting all the limitations of claims 10 and 19.
The optoelectronic device comprises an organic molecule (the organic molecule of Lee '049 as modified by Jeon and Uoyama(1)), meeting all the limitations of claim 18.
The optoelectronic device is produced by a method comprising vacuum evaporation method, wherein the composition of Lee '049 as modified by Jeon and Uoyama (the organic claim 20.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0123049 A1) in view of Jeon et al. (US 2017/0352816 A1) and Uoyama et al. (“Highly efficient organic light-emitting diodes from delayed fluorescence”, Nature, 2012, vol. 492, page 234-240) as applied to claims 1-8, 10, and 12-20 above, further in view of Lee et al. (US 2006/0103298 A1).
Regarding claim 11, the organic molecule of Lee '049 as modified by Jeon and Uoyama (1) reads on all the features of claim 1-7, as outlined above. 
Lee '049 does not exemplify a specific composition comprising the organic molecule of Lee ‘049 used as one of hosts of the composition which includes three different materials; however, Lee '049 does teach that the TADF organic molecules of Lee '049 can be used as the host material of the light emitting layer of an organic light-emitting diode ([026]).
Lee ‘298 discloses an organic light-emitting diode wherein the light emitting layer of the device comprises two hosts and one phosphorescent dopant (Abstract).
Lee ‘298 teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee ‘298 further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). 
 Lee ‘298 exemplifies an organic light emitting diode ([069]-[071]; “Example 2” in Table 1) wherein the light emitting layer comprises 5 weight% phosphorescent dopant (Ir(pq)2acac), 47.5 weight% first host compound (CBP), and 47.5% second host compound (Balq).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic molecule of Lee '049 as modified by Jeon and Uoyama by using the molecule as the second host materials of the organic light-emitting diode of Lee ‘298, as taught by Lee '298.
The motivation for doing so would have been provided the organic light emitting device with suppressed crystallization and improved device efficiency, based on teaching of Lee ‘298.
Furthermore, Lee ‘049 teaches the organic molecules of Lee ‘049 can be used as host material of an organic light emitting diode. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Lee ‘298 exemplifies an organic light emitting diode and teaches the second host material of the organic light emitting diode has electron transporting character. Triazine is an exemplified second host material of the organic light emitting diode of Lee ‘298. The organic molecule of Lee '049 as modified by Jeon and Uoyama is a triazine derivative. The substitution of electron transporting second host material of Balq with the organic molecule of Lee '049 as modified by Jeon and Uoyama would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The modification provides an organic light emitting diode wherein the light emitting layer comprises 5 weight% phosphorescent dopant (Ir(pq)2acac), 47.5 weight% first host 
The light emitting layer material of the device is equated with the composition comprising (i) 1-50% by weight of one organic molecule according to claim 1 (47.5 weight% the organic molecule of Lee '049 as modified by Jeon and Uoyama), (ii) 5-98 % by weight of one host compound H (47.5 weight% CBP), and (iii) 1-30% by weight of at least one further emitter molecule with a structure differing from the structure of the organic molecule according to claim 1 (5 weight% Ir(pq)2acac), meeting all the limitations of claims 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786